


Exhibit 10.9
[Nonqualified Stock Option Agreement - Non-Employee Directors]


DINEEQUITY, INC.
2011 STOCK INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AGREEMENT
THIS NONQUALIFIED STOCK OPTION AGREEMENT (the “Agreement”) is entered into as of
___________ (the “Date of Grant”), by and between DINEEQUITY, INC., a Delaware
corporation (the “Company”), and ___________ (the “Optionee”).
RECITALS:
Pursuant to the DineEquity, Inc. 2011 Stock Incentive Plan (the “Plan”), the
Compensation Committee of the Board of Directors of the Company (the
“Committee”), as the administrator of the Plan, has determined that the Optionee
is to be granted an option (the “Option”) to purchase shares of the Company's
common stock, par value $0.01 per share (the “Common Stock”), on the terms and
conditions set forth herein, and hereby grants such Option. The Option is not
intended to constitute an “incentive stock option” within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”).
Any capitalized terms not defined herein shall have their respective meanings
set forth in the Plan.
AGREEMENT:
In consideration of the foregoing and of the mutual covenants set forth herein
and other good and valuable consideration, the parties hereto agree as follows:
1.NUMBER OF OPTION SHARES AND OPTION PRICE. The Option entitles the Optionee to
purchase ______ shares of the Company's Common Stock (the “Option Shares”) at a
price of $_________ per share (the “Option Exercise Price”), which is the Fair
Market Value of a share of Common Stock as of the Date of Grant.
2.PERIOD OF OPTION AND CONDITIONS OF EXERCISE.
(a)Period of Option. Unless the Option is previously terminated pursuant to this
Agreement, the term of the Option and this Agreement shall commence on the Date
of Grant and shall terminate upon the tenth anniversary of the Date of Grant.
Upon termination of the Option, all rights of the Optionee (including, without
limitation, his or her guardian or legal representative) hereunder shall cease.
(b)Conditions of Exercise. Subject to the Optionee's continued service to the
Company, this Option shall vest and become exercisable as to one-third (1/3) of
the shares subject to the Option on each of the first, second and third
anniversaries of the Date of Grant. Notwithstanding anything in this Agreement
to the contrary, the Option may be exercised only to purchase whole shares of
Common Stock, and in no case may a fraction of a share of Common Stock be
purchased. The right of the Optionee to purchase Option Shares with respect to
which this Option has become exercisable as herein provided may only be
exercised prior to the termination of the Option.
(c)Acceleration. Subject to the terms of the Plan, the Committee may in its
discretion accelerate the exercisability of all of the Option Shares or any part
thereof, upon such circumstances and subject to such terms and conditions as the
Committee deems appropriate.
3.RIGHTS UPON TERMINATION OF SERVICE.
(a)General. Except as otherwise provided in this Section 3, the Option may not
be exercised after the Optionee's service with the Company or any of its
Subsidiaries has ceased.
(b)Death. If the Optionee's service to the Company terminates by reason of his
or her death, the Options shall become fully vested and exercisable and
thereafter may be exercised by the legal representative of the estate or by the
legatee of the Optionee under the will of the Optionee, for a period of twelve
(12) months from the date of such death or until the expiration of the term of
the Option, whichever period is shorter.
(c)Disability and Retirement. If the Optionee's service to the Company
terminates by reason of Disability or Retirement, the Option shall become fully
vested and exercisable and thereafter may be exercised for a period of twelve
(12) months from the date of such termination of service or until the expiration
of the term of the Option, whichever period is shorter, provided, however, that,
if the Optionee dies within such twelve-month period and prior to the expiration
of




--------------------------------------------------------------------------------




the term of the Option, the Option shall thereafter be exercisable for a period
of twelve (12) months from the time of death or until the expiration of the term
of the Option, whichever period is shorter.
(d)Other Terminations. If an Optionee's service to the Company terminates for
any reason other than death, Disability or Retirement, the Option may be
exercised, to the extent it was exercisable at the time of such termination,
until the earlier to occur of (i) three (3) months from the date of such
termination or (ii) the expiration of the term of the Option, whichever period
is shorter.
(e)Change in Control. Upon the termination of the Optionee's service to the
Company within a period of twenty-four (24) months following a Change in Control
(i) by the Company other than for Cause, or (ii) as a result of his or her
Disability, in lieu of shares of Common Stock issuable upon exercise of an
outstanding Option, whether or not then exercisable, the Company shall pay the
Optionee a lump sum amount, in cash, equal to the product of (i) the excess of
the Fair Market Value of the Option Shares on such date of termination, over the
Option Exercise Price, and (ii) the number of the then unexercised Option
Shares. The Option shall be canceled upon the making of such payment.
(f)Termination of Options. Notwithstanding anything in this Section 3 to the
contrary, the Option may not be exercised after the termination of the Option.
4.EXERCISE OF OPTION SHARES.
(a)Payment for Option Shares. This Option may be exercised by (i) giving written
notice of exercise to the Company, specifying the number of whole Option Shares
to be purchased and accompanied by payment therefor in full (or arrangement made
for such payment to the Company's satisfaction) either (A) in cash, (B) by
delivery (either actual delivery or by attestation procedures established by the
Company) of shares of Common Stock having a Fair Market Value, determined as of
the date of exercise, equal to the aggregate purchase price payable by reason of
such exercise, (C) authorizing the Company to withhold whole shares of Common
Stock which would otherwise be delivered having an aggregate Fair Market Value,
determined as of the date of exercise, equal to the amount necessary to satisfy
such obligation, (D) in cash by a broker-dealer acceptable to the Company to
whom the Optionee has submitted an irrevocable notice of exercise or (E) a
combination of (A), (B) and (C), and (ii) by executing such documents as the
Company may reasonably request.
(b)Delivery of Option Shares. Upon exercise of the Option and payment of the
Option Price pursuant to paragraph (a) of this Section 4, and subject to the
requirements set forth in Section 5, the Company shall issue or cause to be
issued, and delivered as promptly as possible to the Optionee, certificates
representing the appropriate number of Option Shares, which certificates shall
be registered in the name of the Optionee.
5.REQUIREMENTS OF LAW AND OF STOCK EXCHANGES. By accepting this Option, Optionee
represents and agrees for himself or herself and his or her transferees by will
or the laws of descent and distribution or pursuant to a qualified domestic
relations order that, unless a registration statement under the Securities Act
of 1933, as amended, is in effect as to the Option Shares purchased upon any
exercise of this Option, (i) any and all Option Shares so purchased shall be
acquired for his or her personal account and not with a view to or for sale in
connection with any distribution, and (ii) each notice of the exercise of any
portion of this Option shall be accompanied by a representation and warranty in
writing, signed by the person entitled to exercise the same, that the Option
Shares are being so acquired in good faith for his or her personal account and
not with a view to or for sale in connection with any distribution.
If at any time the Company determines that the listing, registration or
qualification of the shares of Common Stock subject to the Option upon any
securities exchange or under any law, or the consent or approval of any
governmental body, or the taking of any other action is necessary or desirable
as a condition of, or in connection with, the delivery of shares thereunder,
such shares shall not be delivered unless such listing, registration,
qualification, consent, approval or other action shall have been effected or
obtained, free of any conditions not acceptable to the Company. The Company may
require that certificates evidencing shares of Common Stock delivered pursuant
to any award made hereunder bear a legend indicating that the sale, transfer or
other disposition thereof by the Optionee is prohibited except in compliance
with the Securities Act of 1933, as amended, and the rules and regulations
thereunder.
6.ADJUSTMENT IN COMMON STOCK. In the event of any stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off or other similar change in capitalization or
event, or any distribution to holders of Common Stock other than a regular cash
dividend, a substitution or adjustment shall be made in the number and class of
unexercised Option Shares and the Option Exercise Price as may be determined by
the Committee, in its sole discretion. Subject to the terms of the Plan, such
other substitutions or adjustments shall be made as the Committee in its sole
discretion may deem appropriate.
7.NON-TRANSFERABILITY OF OPTION. The Option and this Agreement shall not be
transferable other than by will, the laws of descent and distribution, or
pursuant to beneficiary designation procedures approved by the Company.
Notwithstanding the foregoing, the Option and this Agreement may be transferable
to the Optionee's family members, to a trust or entity established by the
Optionee for estate planning purposes, to a charitable organization designated
by the Optionee or pursuant to a qualified domestic relations order. Except to
the extent permitted by this Section 7, the Option may be exercised or settled
during the Optionee's lifetime only by the Optionee or the Optionee's legal
representative or similar person. Except as permitted by this Section 7, the
Option may not be sold, transferred, assigned, pledged, hypothecated, encumbered
or otherwise disposed of (whether by operation of law or otherwise) or be
subject to execution, attachment or similar process.




--------------------------------------------------------------------------------




Upon any attempt to so sell, transfer, assign, pledge, hypothecate, encumber or
otherwise dispose of the Option, the Option and all rights thereunder shall
immediately become null and void.
8.DISPUTE RESOLUTION. The parties hereto will use their reasonable best efforts
to resolve any dispute hereunder through good faith negotiations. A party hereto
must submit a written notice to any other party to whom such dispute pertains,
and any such dispute that cannot be resolved within thirty (30) calendar days of
receipt of such notice (or such other period to which the parties may agree)
will be submitted to an arbitrator selected by mutual agreement of the parties.
In the event that, within fifty (50) days of the written notice referred to in
the preceding sentence, a single arbitrator has not been selected by mutual
agreement of the parties, a panel of arbitrators (with each party to the dispute
being entitled to select one arbitrator and, if necessary to prevent the
possibility of deadlock, one additional arbitrator being selected by such
arbitrators selected by the parties to the dispute) shall be selected by the
parties. Except as otherwise provided herein or as the parties to the dispute
may otherwise agree, such arbitration will be conducted in accordance with the
then existing rules of the American Arbitration Association. The decision of the
arbitrator or arbitrators, or of a majority thereof, as the case may be, made in
writing will be final and binding upon the parties hereto as to the questions
submitted, and the parties will abide by and comply with such decision;
provided, however, the arbitrator or arbitrators, as the case may be, shall not
be empowered to award punitive damages. Unless the decision of the arbitrator or
arbitrators, as the case may be, provides for a different allocation of costs
and expenses determined by the arbitrators to be equitable under the
circumstances, the prevailing party or parties in any arbitration will be
entitled to recover all reasonable fees (including but not limited to attorneys'
fees) and expenses incurred by it or them in connection with such arbitration
from the non-prevailing party or parties.
9.RIGHTS OF OPTIONEE IN COMMON STOCK The Optionee shall not be entitled to any
rights as a stockholder of the Company with respect to any shares of Common
Stock unless and until the Optionee becomes a stockholder of record with respect
to such shares of Common Stock.
10.NOTICES. Any notice required or permitted under this Agreement shall be
deemed given when delivered either personally, by overnight courier, or when
deposited in a United States Post Office, postage prepaid, addressed as
appropriate, to the Optionee either at his/her address set forth below or such
other address as he or she may designate in writing to the Company, or to the
Company: Attention: General Counsel (or said designee), at the Company's address
or such other address as the Company may designate in writing to the Optionee.
11.FAILURE TO ENFORCE NOT A WAIVER. The failure of the Company to enforce at any
time any provision of this Agreement shall in no way be construed to be a waiver
of such provision or of any other provision hereof.
12.INCORPORATION OF PLAN. The Plan is hereby incorporated by reference and made
a part hereof, and the Option and this Agreement are subject to all terms and
conditions of the Plan.
13.CONTINUED SERVICE. Neither the Plan, the granting of the Option, this
Agreement nor any other action taken pursuant to the Plan shall confer upon any
person any right to continued service with the Company, any Subsidiary or any
affiliate of the Company or affect in any manner the right of the Company, any
Subsidiary or any affiliate of the Company to terminate the service of any
person at any time without liability hereunder.
14.AMENDMENT AND TERMINATION. The Board may amend the Plan as it shall deem
advisable, subject to any requirement of stockholder approval required by
applicable law, rule or regulation, including Section 162(m) of the Code and any
rule of the New York Stock Exchange, or any other stock exchange on which shares
of Common Stock are traded; provided, however, that no amendment may impair the
rights of the Optionee without the consent of the Optionee.
15.GOVERNING LAW. To the extent not otherwise governed by the Code or the laws
of the United States, this Agreement shall be governed by the laws of the State
of Delaware and construed in accordance therewith without giving effect to
principles of conflicts of laws.
16.COUNTERPARTS. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.
17.DEFINED TERMS. As used in this Agreement, the following terms shall have the
meanings set forth below:
(a)“Cause” shall mean as determined by the Company, (i) the willful failure by
the Optionee to substantially perform his or her duties with the Company (other
than any such failure resulting from the Optionee's incapacity due to physical
or mental illness); (ii) the Optionee's willful misconduct that is demonstrably
and materially injurious to the Company, monetarily or otherwise; (iii) the
Optionee's commission of such acts of dishonesty, fraud, misrepresentation or
other acts of moral turpitude as would prevent the effective performance of the
Optionee's duties; or (iv) the Optionee's conviction or plea of no contest to a
felony or a crime of moral turpitude.
(b)“Disability” shall mean any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.




--------------------------------------------------------------------------------




DINEEQUITY, INC.
By:            
Julia A. Stewart     ___________________________
Chairman and CEO    
The undersigned has had the opportunity to read the terms and provisions of the
foregoing Agreement and the terms and provisions of the Plan, herein
incorporated by reference. The undersigned hereby accepts and agrees to all the
terms and provisions of the foregoing Agreement and to all the terms and
provisions of the Plan, herein incorporated by reference.
            
Optionee Signature    _____________________________        
Address    _____________________________    
City/State/Zip        _____________________________




